IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PAUL NOBLE,                                    : No. 55 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
PA BOARD OF PROBATION AND                      :
PAROLE,                                        :
                                               :
                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.